Citation Nr: 0724372	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to an effective date, prior to June 20, 2000, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  

2.	Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from October 1966 to September 
1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January and 
September 2001 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

In February 2007, the U.S. Court of Appeals for Veterans 
Claims (Court) remanded this matter to the Board for further 
inquiry and development regarding the claims now on appeal.  

In its February 2007 decision, the Court addressed the three 
issues the veteran originally appealed to the Court - an 
earlier effective date claim for the increased evaluation to 
70 percent for PTSD, an earlier effective date claim for the 
grant of a TDIU, and service connection for residuals of a 
back injury.  In its decision, the Court affirmed the Board's 
finding with regard to the earlier effective date claim for 
the increase in disability evaluation for PTSD.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 31 (2007).  As such, the 
remaining issues on appeal are those noted above.  

Both issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In its remand, the Court requests that VA inquire into 
whether the veteran was unemployable in the year prior to his 
June 20, 2000 claim for a TDIU.  

Moreover, the Board notes that the record indicates that the 
veteran may have injured his back during combat while serving 
in Vietnam.  

As such, the Board needs additional VA compensation 
examination and opinion to determine whether the record 
supports the claims at issue on appeal.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature, severity and etiology of any 
current psychiatric and low back 
disorders.  The claims file must be 
made available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination 
reports should reflect that such 
reviews were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  
 
2.  With regard to the veteran's service 
connection claim for a  low back 
disorder, the examiner should advance an 
opinion as to whether clear and 
convincing evidence rebuts the veteran's 
claim that his in-service injury relates 
to any current low back disorder.  In 
addressing this issue, the examiner 
should accept that the veteran's 
description of how his injury occurred is 
accurate.  The examiner should also 
provide a complete rationale for 
conclusions reached.   

3.  With regard to the veteran's TDIU 
claim, the psychiatric examiner should 
provide an opinion as to whether, as a 
result of the psychiatric disorder, the 
veteran was unemployable in the year 
prior to his June 20, 2000, claim for a 
TDIU.    

4.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue(s).  
An appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



